| THIBODEAUX, Judge.
This court issued a rule to show cause to the plaintiffs-appellants, Barbara Dalcourt Dugas & Waldo Dugas, why the above captioned appeal should not be dismissed on the ground that the judgment appealed was a nonappealable interlocutory ruling. We hereby dismiss the appeal.
On July 27, 1994, the plaintiffs filed this damage suit against the defendants. The plaintiffs filed a motion to have case refixed as a jury trial on September 21, 1995. A hearing was held on the motion on September 21, 1995. On November 16, 1995, the trial court rendered judgment denying the motion to refix as a jury trial. Notice of judgment was mailed on November 28, 1995. Plaintiffs filed a petition for an appeal on December 13, 1995. The record was lodged with this court on March 27, 1996. On March 27, 1996, this court issued a rule to show cause why the above captioned appeal should not be dismissed as being an appeal from a |2nonappealable interlocutory ruling. The appellant did not respond to the rule to show cause.
In Bernard v. Allstate Insurance Company, 396 So.2d 548 (La.App. 3 Cir.1981), this court held that a judgment denying a jury trial was a non-appealable, interlocutory judgment, and that the better procedure for seeking review of an order denying a jury trial is by supervisory writ application since such review is more expeditious than an appeal. See also Edward J. Milligan, Jr., Ltd. v. Keele, 610 So.2d 1087 (La.App. 3 Cir.1992).

APPEAL DISMISSED.